Citation Nr: 1335841	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  07-33 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for Raynaud's disease, to include as secondary to the service-connected hepatitis C.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel
INTRODUCTION

The Veteran had active service from February 1974 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for arthritis of the back and for Raynaud's syndrome (claimed as thyroid syndrome).

In October 2010, the Board remanded this matter for further development, to include obtaining records from the Social Security Administration (SSA) for the Veteran and obtaining updated VA treatment records, dated from September 2007 to the present.  The record reflects that attempts were made to obtain SSA records for the Veteran, but the SSA advised that after exhaustive and comprehensive searches, they were unable to location the Veteran's medical records and that further efforts would be futile.  The Veteran was advised of the unavailability of SSA records, and advised to submit any such records in his possession.  Further, updated VA treatment records were obtained and associated with the physical claims folder as well as with the Veteran's Virtual VA efolder.  Thus, the Board concludes that there was substantial compliance with the remand directives of October 2010.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The competent and probative medical evidence of record preponderates against a finding that the Veteran has a low back disability that may be related to active military service. 

2. The preponderance of the evidence is against a finding that the Veteran's Raynaud's disease had an onset in service, or is otherwise related to active service or to a service-connected disability, on either a causation or aggravation basis.


CONCLUSIONS OF LAW

1. A low back disability was not incurred in or aggravated by a period of active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

3. Raynaud's disease was not incurred in or aggravated by the Veteran's active service, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in December 2005 and January 2009 that fully addressed the notice elements; the first letter, sent in December 2005, was sent prior to the initial RO decision in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the January 2009 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  With regard to the Veteran's records from the SSA, the Board notes that attempts were made to obtain such records, but the SSA advised that after exhaustive and comprehensive searches, they were unable to location the Veteran's medical records and that further efforts would be futile.  The Veteran was advised of the unavailability of SSA records, and advised to submit any such records in his possession.  

Further, the Veteran underwent VA examinations in October 2005, April 2006, June 2007, and August 2007.  The Board finds that the October 2005, June 2007, and August 2007 VA examinations all included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The April 2006 VA examination, however, which rendered positive nexus opinions, was based only on a review of the record and on a faulty assumption that the Veteran had cryoglobulins, which as indicated below, has not been shown by labwork.  Thus, the April 2006 VA examination is not adequate, however, the October 2005, June 2007, and August 2007 examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Service treatment records (STRs) show that in April 1974, the Veteran was seen for complaints of low back pain, reporting he had been lifting heavy weights days prior.  In April 1975, he was treated for acute low back pain, diagnosed as possible slight muscle strain.  On a report of medical history prepared at the time of his separation examination in January 1977, he denied having or having had recurrent back pain.  On as separation examination his spine was evaluated as clinically normal.  

Post-service private records showed that in June 1982, the Veteran was seen for acute lumbosacral strain.  In July 1982, he was admitted to the hospital for severe pain in the lower back area, radiating down the right leg, with an onset two weeks prior to admission.  The diagnosis was acute lumbosacral strain with probable degenerative disc disease.  He reported an essentially negative previous history of back involvement, until occasional twinges of pain in the month preceding this recent bout.  He had been doing a considerable amount of manual labor and lifting without incident, until two weeks prior when he was lifting an injured animal and going up a hill at the same time.  He noticed an immediate onset of back and right lower extremity pain.  In October 1982, he was admitted for herniated lumbar disk, L4-L5, right, and underwent hemilamenectomy, L4-L5, right, with removal of extruded disk for laminotomy.  

A letter from a private physician, Dr. Scheibe, dated in September 1983, showed that the Veteran was seen for the purpose of determining his present state of health.  It was noted that in June 1982, he became aware of low back pain, while digging in the ground for repair of a water line.  He continued to work and the discomfort seemed to worsen during the next two to three weeks.  He visited a chiropractor and manipulation of the back seemed to cause improvement, but the results were not lasting.  Thereafter, he continued to experience low back pain.  A diagnosis of right lumbar disc protrusion with neuropathy at L4-L5 was made, which led to a myelogram and disc surgery in October 1982.  At the time of the examination in September 1983, the Veteran complained of intermittent low back pain traveling along the right lower extremity to the ankle, and the diagnosis was post-operative lumbar disc L4-L5, with muscle spasm in the right lower extremity after use.  

In a statement dated in February 1987, the Veteran reported that in the summer of 1982 he injured his back while employed at an airport, and that he received physical therapy in July and August 1982, but then underwent surgery in October 1982 to have a ruptured disc removed from his lower back.  

On a VA examination in September 1992, the Veteran reported he had no specific injury to his back during service, and it was noted that he was trying to obtain non-service-connected disability for back pain.  He reported that in 1982 he developed a herniated disc which eventually required surgery, and in 1983 he had surgery to remove a disc.  On examination he reported chronic low back pain with flare ups.  The diagnosis was spondylosis of the lower lumbar spine.

On a private disability physical, conducted in March 2000 by Dr. Rigler, it was noted that the Veteran had back problems 20 years prior and had surgery on his back at L4-L5, and that ever since then he had back pain which limited his ability to work and find employment.  The impressions included chronic disabling and physically limiting back pain, secondary to degenerative disc disease with past history of discectomy at L4-L5, twenty years prior.  

In a private treatment record dated in February 2005, from the University of Iowa Hospitals and Clinics, it was noted that the Veteran's past medical history included Raynaud's syndrome and history of low back surgery in 1982 for rupture disc.  Included was a summary of laboratory work completed, which revealed that cryoglobulin quantitation was 0.0%.

On a VA examination in October 2005, the Veteran reported he became acutely suicidal after a back injury in 1982.  It was noted that he had an acute disk rupture in 1982, with subsequent surgery, and he had no acute injury prompting this.  He reported that since that time his back continued to slowly get worse.  X-rays from 1992 were noted to show early degenerative changes at that time.  It was noted that he had a history of multiple traumas to his back.  In his youth, he was a boxer, a motorcycle rider, and had been thrown from horses.  With regard to his reported history of Raynaud's syndrome, the Veteran reported his fingers tended to ache and get sore, particularly when they were cold, and that his fingertips turned white.  He reported that, in general, his joints ached, particularly in his hands, and that this had been going on for about three years.  He reported that often times his hands would swell, and he woke up with swollen hands, and his feet would swell, if he had been up and active for too long.  The Axis III diagnoses included chronic body aches, joint swelling, fatigue, and history consistent with Raynaud's syndrome, which may represent a cryoglobulinemia; and chronic low back pain, likely secondary to the Veteran's weight.  The examiner noted that with regard to the Veteran's multiple physical complaints, 1 to 25 of patients with hepatitis C went into develop cryoglobulinemia, which could lead to muscle aches, skin rashes, Raynaud's syndrome, as well as easy bruising.  The examiner recommended further evaluation by rheumatology for a possible cryoglobulinemia versus a possible arthritis, which could be related to his hepatitis C.  The examiner was unable to state with any degree of certainty, without resorting to speculation, whether or not these symptoms were actually secondary to his hepatitis C or not.  The examiner did not that the Veteran's hepatitis C appeared to be under fair control based on his LFTs and CBC, but the examiner did not have a recent viral load level.  An x-ray of the lumbosacral spine revealed degenerative disc disease most marked at L4-L5 and L5-S1.  

On a VA examination in April 2006, the examiner noted that the Veteran had known hepatitis C, which was a viral disorder of the liver, often accompanied by cryoglobulins.  The examiner noted that these antibodies can cause difficulties including skin rashes and Raynaud's phenomenon.  On reviewing the claims folder, the examiner noted that the Veteran had difficulties with joints and skin rashes in service, when it was known that he had hepatitis C.  The examiner also noted that review of the available labs did not show that this lab had been ordered, and that if the Veteran presented that day he would have ordered these studies, because without such studies, the examiner could not state whether the Veteran had cryoglobulins.  The examiner basically opined that it was likely the Veteran had cryoglobulins "given the high likelihood greater than 50 percent".  The examiner also noted that the Veteran's arthritis started when he was still a young man, after being diagnosed with hepatitis C.  The examiner concluded that the arthritis was, as likely as not, secondary to the hepatitis C, and that if this was incorrect, the arthritis would have begun from other causes while in service.  The examiner further noted that Raynaud's syndrome is an unusual illness, more common in women than men, and that in the Veteran's situation, with hepatitis C, it was as likely as not that the Veteran's Raynaud's phenomenon was secondary to hepatitis C.  The examiner was unable to evaluate the Veteran or discuss this with the Veteran, but assumed, based on a claims specialist note, that the diagnosis of Raynaud's syndrome was firm.  

In a letter dated in February 2007, a private physician, Dr. Stecker, indicated he was the primary care provider for the Veteran, and had seen him routinely for the past year and a half.  Dr. Stecker indicated they had not yet performed any testing for cryoglobulinemia; that the Veteran had increasing symptoms of low back pain recently, which was exacerbating his depression and vice versa; and that the Veteran was suffering from numerous maladies due to the hepatitis C.  

On a VA examination in June 2007, the Veteran reported he did not intend to claim circulatory problems or a back problem secondary to hepatitis C.  He reported that about 4 to 5 years ago, he noticed in the wintertime that his hands felt swollen, stiff, and painful, with no particular redness or swelling around the joints, and it hurt more to use his hands.  He reported much decreases symptoms in the summer.  He had a history of repeated trauma to the hands and wrists.  He noted similar achy pain in the feet.  The Veteran was not sure if the circulation problem was related to service, but wondered it could be because of his liver problem.  He indicated that three to four years prior he was told that this was Raynaud's phenomenon.  The diagnosis as Raynaud's syndrome and athralgias of the hands.   

On the VA examination in June 2007, with regard to his back, the Veteran reported that in service he had a muscle pull in his back, but did not recall a specific injury.  He claimed he was evaluated and told he had a strained muscle, but did not recall getting physical therapy.  He reported that a few years after service he had worsening back pain, that there was a bad winter and he had back pain associated with shoveling snow, and that he eventually developed pain, weakness, and drop foot on the right.  He had surgery the following year, in 1982, for a rupture disc.  The diagnosis was degenerative disc disease of the spine.  With regard to the question of whether the Veteran's Raynaud's syndrome and hand arthralgia was secondary to his service-connected hepatitis C, or was due to or the result of hepatitis C, the examiner indicated she could not resolve this issue without resort to mere speculation.  The examiner also noted that a rheumatology evaluation was pending in July to address this issue.  

In a VA examination addendum dated August 2, 2007, it was noted that an initial laboratory review showed negative rheumatoid factor, that hepatitis C viral RNA was pending, and that cryocrit was pending, but that this was very unlikely given the negative RF.  The examiner did not think that the Veteran's Raynaud's was not secondary to hepatitis C and therefore did not think Raynaud's was service related.  

On a VA rheumatology consultation dated August 2, 2007, the Veteran's diagnosis were initially listed as Raynaud's phenomena and non-inflammatory arthralgias.  He reported having Raynaud's for approximately six years, consisting of color changes to ashen gray, then blue, occasionally followed by pink, with pins/needles sensation that was worse in the winter.  The examiner noted an assessment of Raynaud's phenomena and hepatitis C, by history.  The examiner indicated that the Veteran did not appear sick enough to have cryogobulinemia for as long as he reported his "R" (presumably Raynaud's) had been occurring.  To verify, the examiner noted that they would check basic labs, and that in the event these tests were negative, it would mean that there was no causal connection between the two diagnoses.  Thereafter, a notation of "cryoglobulins - neg" was made.  

On a VA examination of the spine in August 2007, the examiner opined that it was less likely than not that the Veteran's back condition was secondary to service.  The examiner indicated that the Veteran was seen in service for back pain, with a diagnosis of back strain, but that he developed disc herniation in 1982.  The examiner noted that records of visits at that time showed the Veteran's low back condition with subsequent disc herniation was secondary to heavy lifting at his job.  The examiner also noted that musculoskeletal strain was a very common complaint, was typically a self-limited condition, and that the strains the Veteran had in service were most likely not the result of his work-related back injury in 1982.

III. Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is listed under 38 C.F.R. § 3.309(a).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection for certain "chronic" diseases, such as arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, residuals of a head injury in service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

IV. Analysis

1. Low Back Disability

The Veteran essentially contends that his current low back disorder is related to his active service, and that he has had low back pain since service.  He has alternatively contended that he has arthritis of the back related to his service-connected hepatitis C.  Although subsequently, on a VA examination in June 2007, it was noted that the Veteran did not intend to claim that his back problem was secondary to hepatitis C.  

With regard to current disability, the Board notes that, as set out above, post-service treatment records show treatment for low back symptoms/disability, as well as diagnoses of osteoarthritis and degenerative disc disease of the lumbar spine.  Thus, the record reflects that the Veteran arguably has a low back disability.  

STRs show treatment for low back pain on two occasions, and a diagnosis of possible slight muscle strain; however, his separation examination was negative for complaints or findings of low back or spine problems. 

Post-service, private treatment records showed that in June 1982 the Veteran was first seen for complaints of low back pain, related to heavy lifting, which ultimately led to back surgery in October 1982.  During the course of this treatment, the Veteran did not report any in-service back problems or injury.  Further, on a VA examination in 1992, he reported no specific injury to his back during service, and that he was trying to obtain non-service-connected disability for back pain.  

What is missing from the record is competent evidence showing that the Veteran's current low back disorder may be causally related to his active military service.  38 C.F.R. § 3.303.  On a VA examination in August 2007, the examiner opined that it was less likely than not that the Veteran's back condition was secondary to service.  The Board finds that the VA examiner's opinion in 2007 was based on an examination of the Veteran and a review of the record and is probative and persuasive on the issue of whether he has a current low back disorder that may be related to service.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).  In that regard, the Board notes that the VA examiner's opinion in 2007 is considered probative as it is definitive, included evidentiary support in the record (to include noting the Veteran's treatment in service and after service for low back pain), and was supported by detailed rationale.  Accordingly, the August 2007 VA examiner's opinion is found to carry significant probative weight as to the causation aspect of the claim for service connection for a low back disability.  The Board also notes that the Veteran has not submitted any competent medical evidence to the contrary. 

With regard to the secondary service connection claim -- that a low back disorder related to the service-connected hepatitis C, the Board notes, as indicated above, on a VA examination in June 2007, the Veteran indicated he did not intend make this claim.  However, prior to that, on the VA examination in October 2005, the examiner recommended further evaluation by rheumatology for a possible cryoglobulinemia versus a possible arthritis, which could be related to his hepatitis C, but the examiner was unable to state with any degree of certainty, without resorting to speculation, whether or not these symptoms were actually secondary to his hepatitis C or not.  Thereafter, on the VA examination in April 2006, the examiner concluded that the Veteran's "arthritis" was, as likely as not, secondary to the hepatitis C, and that if this was incorrect, the arthritis would have begun from other causes while in service.  While this opinion is favorable, the Board finds that it does not provide a basis to support an award of service connection.  Specifically, the problem with this opinion is that while it was based on a review of the claims folder, without an interview or examination of the Veteran, it was also rendered based on presumptions made from the record.  To that end, the VA examiner noted that the Veteran had difficulties with joints and skin rashes while in the service when it was known that he had hepatitis C, and that his arthritis started when he was still a young man, after he was diagnosed with hepatitis C.  The examiner also noted that the record did not show that the appropriate labs had been ordered, and that, without these studies, the examiner could not state whether the Veteran had cryoglobulins.  But then the examiner nonetheless opined that it was likely the Veteran had cryoglobulins.  The Board notes that these presumptions made by the VA examiner, on which the opinion was based is simply not supported by the record.  The Court has emphasized that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Given this, the Board finds that the April 2006 VA examiner's opinion lacks probative value.

The Board recognizes the Veteran has contended that his current low back symptoms and disorder are related to service, and that he has had low back symptoms since service.  As noted above, lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Likewise, the Veteran is competent to describe symptoms he has experienced - because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. at 465 (1994).  However, the Board does not believe that the etiology of low back symptoms is subject to lay diagnosis, and, as a lay person, the Veteran is not competent to report that he has a current low back disorder that is related to service.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra; Kahana v. Shinseki, supra. 

The preponderance of the evidence is therefore against the claim of service connection for a low back disorder.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

2. Raynaud's Disease

The Veteran essentially contends that his Raynaud's syndrome/disease is related to his service-connected hepatitis C.  Although it was noted on a VA examination in June 2007, that he did not intend to claim that his "circulatory" problems were secondary to hepatitis C, this is essentially the primary theory of entitlement that has been advanced in this matter, and will therefore be considered herein.  

Initially, the Board notes that a current disability of Raynaud's syndrome has been shown by the record.  Further, STRs show no report or finding of Raynaud's syndrome.  With regard to the claim for secondary service connection, the Board notes that service connection has been granted for hepatitis C.  Further, several VA medical providers have addressed whether Raynaud's syndrome may be causally related to the Veteran's service-connected hepatitis C. 38 C.F.R. §§ 3.303, 3.310 (2012).  While VA examiners, including in October 2005 and April2006, have suggested that a person with hepatitis C can develop cryoglobulinemia, which could lead to Raynaud's syndrome, the record reflects that VA examiners have offered both positive and negative opinions on the matter of a nexus between Raynaud's and hepatitis C.  And, for reasons set forth below, the Board finds that the VA examiner's opinion from August 2007 to be the most probative and persuasive in this matter as to whether the Veteran's current Raynaud's syndrome may be related to the service-connected hepatitis C.  Specifically, the VA examiners' opinions of August 2007 are found to be probative and persuasive, as they were based upon review of the Veteran's records and are supported by specific rationale, to include a finding that the Veteran's laboratory work has been negative for cryoglobulins.  Further, the Veteran has not submitted any competent medical evidence to the contrary.  While the VA examiner in April 2006, noted that the Veteran had known hepatitis C, which was often accompanied by cryoglobulins and can cause difficulties including Raynaud's phenomenon, and provided a positive nexus opinion in this regard, the VA examiner also noted that the record did not show that studies had been ordered to test whether the Veteran had cryoglobulins.  Thus, given this inaccurate factual premise on which the VA examiner's opinion is based, the Board finds that the April 2006 VA examiner's opinion lacks probative value.  Reonal v. Brown, supra.

The Board recognizes that the Veteran has sincerely contended that his Raynaud's syndrome is related to his hepatitis C.  However, the post-service objective medical evidence does not support his contentions.  While the Board acknowledges the Veteran's statements, the objective medical evidence is found to carry greater weight than his lay statements.  Further, while the Veteran is competent to report his symptoms, and lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, the Board does not find that the etiology of Raynaud's syndrome is subject to lay diagnosis.  Kahana v. Shinseki, supra; Jandreau v. Nicholson, supra.  The Board finds no basis for concluding that a lay person would be capable of discerning whether Raynaud's syndrome is related to hepatitis C, in the absence of specialized training. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for Raynaud's syndrome, as secondary to the service-connected hepatitis C.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, supra.


ORDER

Service connection for a low back disability is denied.

Service connection for Raynaud's disease is denied.



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


